EXHIBIT 10.18

 

AMENDMENT TO THE

NEWTON ACQUISITION, INC.

MANAGEMENT EQUITY INCENTIVE PLAN

 

This Amendment to the Newton Acquisition, Inc. Management Equity Incentive Plan
(the “Amendment”) is made effective as of January 1, 2009, with respect to all
Options outstanding as of such date and granted on or after such date, by Neiman
Marcus, Inc., a Delaware corporation (formerly known as Newton
Acquisition, Inc.) (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company established the Newton Acquisition, Inc. Management Equity
Incentive Plan (the “Plan”) effective as of November 29, 2005; and

 

WHEREAS, the Company now desires to amend the Plan and the Options issued
thereunder for compliance with Internal Revenue Code Section 409A and the
Treasury Regulations thereunder, and to make certain other changes;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12, the Plan is
amended as follows:

 

1.                                       The Plan is hereby amended to be the
Neiman Marcus, Inc. Management Equity Incentive Plan.

 

2.                                       Section 2(b) of the Plan is hereby
amended and restated in its entirety as follows:

 

(b)  “Affiliate” shall mean any corporation in a chain of corporations in which
each corporation has a controlling interest (as determined in accordance with
Treas. Reg. § 1.409A-1(b)(5)(iii)(E)) in another corporation in the chain
beginning with the Company and ending with such corporation.

 

3.                                       Section 2(i) of the Plan is hereby
amended and restated in its entirety as follows:

 

(i)  “Company” shall mean Neiman Marcus, Inc.

 

4.                                       Section 2(q) of the Plan is hereby
amended and restated in its entirety as follows:

 

(q)  “Fair Market Value” shall mean, as of any date:

 

--------------------------------------------------------------------------------


 

a.                                       for Common Stock not readily tradable
on an established securities market (as determined in accordance with Treas.
Reg. §§ 1.409A-1(b)(5)(vi)(G) and 1.409A-1(k)), the value per share of Common
Stock as determined in good faith by the Board and based upon the reasonable
application of a reasonable valuation method in accordance with Treas. Reg. §
1.409A-1(b)(5)(iv)(B); or

 

b.                                      for Common Stock readily tradable on an
established securities market (as determined in accordance with Treas. Reg. §§
1.409A-1(b)(5)(vi)(G) and 1.409A-1(k)), (i) the closing price on such day of a
share of Common Stock as reported on the principal securities exchange on which
shares of Common Stock are then listed or admitted to trading or (ii) if not so
reported, the average of the closing bid and ask prices on such day as reported
on the National Association of Securities Dealers Automated Quotation System or
(iii) if not so reported, as furnished by any member of the National Association
of Securities Dealers, Inc. (“NASD”) selected by the Board.  The Fair Market
Value of a share of Common Stock as of any such date on which the applicable
exchange or inter-dealer quotation system through which trading in the Common
Stock regularly occurs is closed shall be the Fair Market Value determined
pursuant to the preceding sentence as of the immediately preceding date on which
the Common Stock is traded, a bid and ask price is reported or a trading price
is reported by any member of NASD selected by the Board.  In the event that the
price of a share of Common Stock shall not be so reported or furnished, the Fair
Market Value shall be determined in good faith by the Board and based upon any
other reasonable method using actual transactions in such Common Stock as
reported by any member of NASD selected by the Board.  However, in no event
shall the Fair Market Value of Common Stock readily tradable on an established
securities market be determined in a manner which fails to satisfy the
requirements of Treas. Reg. § 1.409A-1(b)(5)(iv)(A).

 

5.                                       Section 2(s) of the Plan is hereby
amended and restated in its entirety as follows:

 

(s)  “Good Reason” shall mean any of the following actions if taken without the
Participant’s prior written consent:  (i) a material diminution in a
Participant’s duties and responsibilities other than a change in such
Participant’s duties and responsibilities that results from becoming part of a
larger organization following a Change of Control, (ii) a material decrease in a
Participant’s base compensation other than a decrease in bonus opportunity or
benefits that applies to all employees of

 

2

--------------------------------------------------------------------------------


 

the Company or its Affiliates otherwise eligible to participate in the affected
plan or (iii) a relocation of a Participant’s primary work location more than 50
miles from the Participant’s work location on the Grant Date; provided that,
within thirty days following the initial occurrence of any of the events set
forth herein, the Participant shall have delivered written notice to the Company
of his or her intention to terminate his or her Employment for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to give
rise to the Participant’s right to terminate Employment for Good Reason, the
Company shall not have cured such circumstances within thirty days following the
Company’s receipt of such notice, and the Participant actually terminates
Employment for Good Reason within ninety days of the initial occurrence of the
event constituting Good Reason.

 

6.                                       Section 2(w) of the Plan is hereby
amended and restated in its entirety as follows:

 

(w)  “Majority Stockholder” shall mean, collectively or individually as the
context requires, Newton Holding, LLC, TPG Newton III, LLC, TPG Partners IV,
L.P., TPG Newton Co-Invest I, LLC, Warburg Pincus Private Equity VIII, L.P.,
Warburg Pincus Netherlands Private Equity VIII C.V. I, Warburg Pincus Germany
Private Equity VIII K.G, Warburg Pincus Private Equity IX, L.P and/or their
respective affiliates.

 

7.                                       The second paragraph of Section 3.4 of
the Plan is hereby amended and restated in its entirety as follows:

 

The Company may, in its discretion, defer the effectiveness of an exercise of an
Option hereunder or the issuance or transfer of Common Stock pursuant to any
Grant to ensure compliance under federal or state securities laws, provided that
the Company shall take any commercially reasonable steps to reduce or eliminate
any restrictions requiring such a period of deferral (it being understood that
this proviso shall in no event obligate the Company or its Affiliates to file a
registration statement) and that such a period of deferral not exceed more than
30 days after such exercise, issuance or transfer would no longer violate
federal or state securities laws.  The Company shall inform the Participant in
writing of its decision to defer the effectiveness of the exercise of an Option
or the issuance or transfer of Common Stock pursuant to any Grant.  During the
period that the effectiveness of the exercise of an Option has been deferred,
the Participant may, by written notice, withdraw such exercise and obtain the
refund of any amount paid with respect thereto.

 

8.                                       The last sentence of Section 4.4(a) is
hereby amended and restated in its entirety as follows:

 

3

--------------------------------------------------------------------------------


 

Unless the Committee provides otherwise, the vesting of an Option granted under
this Plan may be suspended during any leave of absence as may be set forth by
Company policy, if any; provided that any such suspension occur during the
original term of the Option.

 

9.                                       Section 4.13(a) of the Plan is hereby
amended and restated in its entirety as follows:

 

(a)  Stock Split or Stock Dividend.  Subject to any required action by the
stockholders of the Company, in the event of a stock split (including a reverse
stock split) or stock dividend (but only on the shares of Common Stock) the only
effect of which is to increase (or decrease) on a pro rata basis the number of
shares of Common Stock owned by each stockholder, the Board shall proportionally
adjust the Exercise Price and number of shares of Common Stock subject to an
Option to reflect the stock split or stock dividend; provided that the aggregate
exercise price of an Option is not less than the aggregate Exercise Price before
the stock split or stock dividend.

 

10.                                 Section 4.13(b) of the Plan is hereby
deleted in its entirety, with such paragraph reserved for future use.

 

11.                                 Section 4.13(c) of the Plan is hereby
amended and restated in its entirety as follows:

 

(c)  Substitution, Assumption or Cash-out.  In the event of a corporate
transaction (as defined in Treas. Reg. § 1.424-1(a)(3)), the Board shall either
provide for the substitution or assumption of the Options in accordance with
Treas. Reg. § 1.409A-1(b)(5)(v)(D), and/or, if appropriate, cancel, effective
immediately prior to such corporate transaction, any outstanding Option (whether
or not exercisable or vested) and in full consideration of such cancellation pay
to the Participant an amount in cash, with respect to each underlying share of
Common Stock, equal to the excess of (1) the value, as determined by the Board
in its discretion, of securities and/or property (including cash) received by
such holders of shares of Common Stock as a result of such corporate transaction
over (2) the Exercise Price.

 

12.                                 Section 4.13(d) of the Plan is hereby
amended and restated in its entirety as follows:

 

(d)  Extraordinary Dividends.  In the event the Company declares and pays an
extraordinary cash dividend, (i) with respect to unvested Options then
outstanding on the date such extraordinary cash dividend is paid, the Company
shall pay to the Participant a cash bonus equal to the amount that he would have
received pursuant to such dividend payment if

 

4

--------------------------------------------------------------------------------


 

he owned the Shares underlying his then outstanding unvested Options within 30
days of the date such unvested Options vest, and (ii) with respect to Options
which become vested on or prior to the date such extraordinary cash dividend is
paid, whether or not such Options have been exercised, the Company shall pay to
the Participant a cash bonus equal to the amount that he would have received
pursuant to such dividend payment if he owned the Shares underlying such vested
Options granted to him within 30 days of the date such extraordinary cash
dividend is paid; provided, however, that Options which have expired pursuant to
Section 4.5 of the Plan or the terms of the Stock Option Grant Agreement shall
not be taken into consideration for purposes of this Section 4.13(d). 
Notwithstanding the previous sentence, this Section 4.13(d) shall cease to be
effective immediately following the earlier to occur of a Change in Control or
an Initial Public Offering.  In the event it is determined that such payments do
not comply with Section 409A or adversely effect the Options, the Company and
the Option holder shall use their reasonable efforts and take reasonable actions
necessary to bring such payments into compliance with Section 409A to the extent
reasonably practicable.

 

13.                                 Section 4.13(e) of the Plan is hereby
amended and restated in its entirety as follows:

 

(e)  Other Changes.  In the event of any change in the capitalization of the
Company or a corporate change other than those specifically referred to in
Sections 4.13(a) or (c) hereof, the Board shall make such adjustments in the
number and kind of shares or securities subject to Options outstanding on the
date on which such change occurs and in the per-share Exercise Price of each
such Option as the Board may consider appropriate in its discretion to prevent
dilution or enlargement of rights; provided that no adjustment shall be made to
the extent such adjustment would be a modification or extension of the Option
under Treas. Reg. § 1.409A-1(b)(5)(v) which causes the Option to constitute a
deferral of compensation under Treas. Reg. § 1.409A-1(b)(5)(i).

 

14.                                 Section 4.13(g) of the Plan is hereby
deleted in its entirety, with such paragraph reserved for future use.

 

15.                                 The Plan is hereby amended by the addition
of the following as Section 5.9:

 

5.9  Code Section 409A.  It is the intent of the Company that any Option granted
under this Plan not be subject to the tax imposed by Code Section 409A, and the
Plan shall be administered and construed to the fullest extent possible to
reflect and implement such intent.

 

5

--------------------------------------------------------------------------------


 

16.                                 Except as otherwise specifically set forth
herein, all other terms and conditions of the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer on this the 10th day of November, 2008.

 

 

 

 

 

  NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

 

  Nelson A. Bangs

 

 

 

  Senior Vice President

 

6

--------------------------------------------------------------------------------